UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4131


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JEFFREY KEITH HARPER, a/k/a Jay,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:07-cr-00049-JPB-DJJ-4)


Submitted:    January 30, 2009             Decided:   February 10, 2009


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Matthew A. Victor, VICTOR, VICTOR & HELGOE, LLP, Charleston,
West Virginia, for Appellant.    Sharon L. Potter, United States
Attorney, Paul T. Camilletti, Assistant United States Attorney,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jeffrey      Keith       Harper        pled       guilty,        pursuant          to     a

written plea agreement, to aiding and abetting the distribution

of    crack     cocaine,      21    U.S.C.      §§    841(a)(1),             841(b)(1)(C),             18

U.S.C. § 2 (2006), and was sentenced to 151 months imprisonment.

On    appeal,      counsel    has      filed    a    brief       pursuant       to       Anders        v.

California,        386    U.S.     738    (1967),         stating       that    there       are        no

meritorious grounds for appeal.                     Although informed of his right

to file a supplemental pro se brief, Harper has not done so.

The Government has moved to dismiss the appeal based on a waiver

provision in Harper’s plea agreement.                            We affirm in part and

dismiss in part.

              A    defendant       may    waive      the    right       to    appeal        if    that

waiver is knowing and intelligent.                        United States v. Blick, 408

F.3d 162, 169 (4th Cir. 2005).                  Generally, if the district court

fully    questions        a   defendant         at     his       Fed.     R.        Crim.    P.        11

proceeding        regarding      the     waiver      of    his    right       to     appeal,          the

waiver is both valid and enforceable.                        United States v. Johnson,

410 F.3d 137, 151 (4th Cir. 2005); United States v. Wessells,

936    F.2d     165,     167-68     (4th    Cir.      1991).        Whether          a   defendant

validly waives his right to appeal is a question of law that we

review de novo.          Blick, 408 F.3d at 168.

              After reviewing the record, we conclude that Harper

knowingly         and    voluntarily       waived         his     right        to     appeal          his

                                               2
sentence, retaining only his right to appeal a sentence beyond

the statutory maximum of twenty years.                         Harper was sentenced to

less than the statutory maximum and, therefore, he retained no

appellate rights with respect to his sentence.                          Accordingly, we

grant, in part, the Government’s motion to dismiss and dismiss

Harper’s appeal to the extent that it seeks appellate review of

his sentence.

             The express terms of the waiver provision, however, do

not prevent our review of any errors in Harper’s conviction.

After reviewing the entire record in accordance with Anders, we

conclude that there are no issues not covered by the waiver that

are meritorious.           We note in particular that the district court

complied     with    the    mandates     of       Rule   11     in   accepting      Harper’s

guilty plea.        Thus, we deny, in part, the Government's motion to

dismiss and affirm Harper’s conviction.

             This court requires that counsel inform his client, in

writing,     of   his    right     to   petition         the    Supreme     Court    of   the

United States for further review.                   If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave   to   withdraw       from    representation.             Counsel’s     motion      must

state that a copy of the motion was served on his client.                                   We

dispense     with       oral   argument       because          the    facts    and     legal



                                              3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                               DISMISSED IN PART;
                                                 AFFIRMED IN PART




                                4